Citation Nr: 1509538	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-10 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date prior to February 24, 2009, for the award of separate evaluations for bilateral lower extremity radiculopathy.

2.  Entitlement to an evaluation in excess of 30 percent for a lumbar spine disability.

3.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity radiculopathy.

4.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity radiculopathy.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from April 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has taken jurisdiction over the question of separate ratings for bilateral lower extremity radiculopathy.  This is required by the regulatory provisions regarding the rating of neurological disabilities associated with back disabilities.  38 C.F.R. § 4.71a (2014).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2014; a transcript of that hearing is associated with the record.

(The rating and TDIU issues are addressed in the remand that follows the decision below.)


FINDING OF FACT

An August 27, 2008, electromyogram is the first indication of separately ratable radiculopathy affecting the lower extremities within the year preceding the Veteran's claim for increase.


CONCLUSION OF LAW

An effective date of August 27, 2008, but no earlier, for the separate awards for bilateral lower extremity radiculopathy is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400(o), 4.71a (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  

The Board notes that the Veteran was sent a letter in March 2009 that provided information as to what evidence was required to substantiate a claim for increased evaluation and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2014 hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

Generally, the date of receipt of the claim for increased evaluation or date entitlement arose, whichever is later, is the applicable effective date.  However, the earliest date it is factually ascertainable that an increase in disability has occurred if the claim is received within 1 year from such date, otherwise date of receipt of claim.  See 38 C.F.R. § 3.400(o)(1), (2) (2014).

In this case, the Veteran's separate evaluations for bilateral lower extremity radiculopathy were assigned on February 24, 2009-the date on which the Veteran's claim for increased evaluation of his lumbar spine disability was received.  

The Board notes that neurological disabilities associated with the Veteran's lumbar spine disability are to be separately evaluated under the appropriate diagnostic codes under the Rating Schedule for thoracolumbar spine disabilities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  The Board also notes that since the Veteran's last adjudication of his lumbar spine disability evaluation in November 2002, the Rating Schedule was changed to require that neurological disabilities associated with thoracolumbar spine disabilities are specifically considered and separately rated.  

The evidence demonstrates that the Veteran underwent a private electromyogram (EMG) on August 27, 2008; that private EMG found "moderate to severe sensorimotor peripheral polyneuropathy" and "mild to moderate remote right lumbosacral polyradiculopathy involving the L3/4>L5/S1 myotomes."  That private EMG was scanned into his VA treatment records on August 28, 2008.

Based on this evidence, the Board finds that it is factually ascertainable that there was an increase in the Veteran's bilateral lower extremity radiculopathy disabilities on August 27, 2008.  

Accordingly, although the Veteran's claim for increased evaluation of his lumbar spine disability was in fact received on February 24, 2009, because there was evidence of separately ratable bilateral lower extremity radiculopathy which is factually ascertainable in the record the appropriate date under 38 C.F.R. § 3.400(o)(2) is that factually ascertainable date-in this case, August 27, 2008.  

An effective date prior to August 27, 2008 is not warranted as there is no factually ascertainable evidence prior to that date but after February 24, 2008, (one year prior to the claim for increase) on which VA may award separate evaluations for bilateral lower extremity radiculopathy in this case; in other words, the August 27, 2008 private EMG is the first evidence of any bilateral lower extremity radiculopathy within the one year period prior to the date of claim for increase.  See 38 C.F.R. § 3.102, 3.400(o).  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date of August 27, 2008, for the awards of separate evaluations for bilateral lower extremity radiculopathy, is granted.


REMAND

With regard to the TDIU claim, the Veteran underwent a November 2014 VA examination of his lumbar spine and right hand disabilities.  That examiner, however, after obtaining documentation of the Veteran's lay complaints of limitations in his occupation as a result of his disabilities and after examination of the Veteran, did not actually provide an opinion regarding employability.  The Board therefore finds that examination to be inadequate, and a remand is necessary in order to obtain a medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

The Board additionally notes that the Veteran was treated by the Buffalo, Pittsburgh and Erie VA Medical Centers fairly consistently from 2002 through July 2010, which represent the latest VA treatment records in the claims file.  It appears to the Board that there may be some outstanding VA treatment records which are pertinent to the increased evaluation claims on appeal, and therefore, those claims are remanded at this time in order for those records to be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that the November 2014 VA examination contains new evidence with respect to the Veteran's increased evaluation claims that has not been addressed in the first instance by the agency of original jurisdiction (AOJ); specifically, the Board notes that no supplemental statement of the case has been issued that addresses this new evidence.  (The AOJ must expect a remand by the Board when it develops additional evidence on the very issues pending before the Board and does not present the claimant with a supplemental statement of the case.)  On remand, that evidence should be addressed in the first instance by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Buffalo, Pittsburgh, and Erie VA Medical Centers, or any other VA medical facility where the Veteran may have received treatment since July 2010 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine and associated radiculopathy, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination.  The examiner should review the claims file in conjunction with the examination.  A detailed history of the Veteran's educational experience and occupational training and experience should be obtained.

Following a claims file review and examination, the specialist should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities-right hand disability and lumbar spine disability with associated bilateral lower extremity radiculopathy-combine to preclude substantially gainful employment.  

The examiner should specifically discuss the November 2009, March 2011, and November 2014 VA spine examinations, the November 2014 VA right hand examination, the August 2010 VA peripheral nerve examination, and the private January 2011 examination by Dr. J.L.  The examiner should discuss the clinical findings and conclusions of those examiners with regard to the Veteran's functional impairment and his employability.  

The examiner should also address the Veteran's lay statements regarding his occupational limitations as noted in the November 2014 examination and in his May 2014 hearing and in other statements in the claims file, as well as the lay statements from other people that are of record.  

The examiner should, in the context of providing the opinion on employability, address the Veteran's work qualifications and employment history, as well as his level of education.  (Any opinions provided should be without consideration of his age or any non-service-connected disorders.)  All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluations of his lumbar spine disability with bilateral lower extremity radiculopathy, and entitlement to TDIU.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


